Citation Nr: 0723076	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-14 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a hiatal hernia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The veteran had active service from September 1970 to 
February 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The veteran requested a hearing before a decision review 
officer at the RO.  The hearing was scheduled and 
subsequently held at the RO in July 2005.  The veteran 
testified on his own behalf at this hearing.  The hearing 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the veteran claims entitlement to an increased 
disability rating for a hiatal hernia.  The veteran was 
originally service-connected for a hiatal hernia in a Rating 
Decision dated October 1979.  The RO evaluated the veteran's 
hiatal hernia at that time as 10 percent disabling, effective 
July 25, 1979.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination. Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Here, a VA examination was 
conducted in March 2004.  However, where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as 
inadequate for evaluation purposes. Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); 38 C.F.R. § 4.2. 

As noted above, in March 2004, VA conducted a Compensation 
and Pension Examination (C&P).  The examiner diagnosed the 
veteran as having gastroesophageal reflux, but did not 
diagnose a hiatal hernia.  Accordingly, another examination 
should be scheduled with addresses the severity of the 
veteran's service-connected hiatal hernia.  

In addition, it is noted that the veteran receives medical 
care through the VA Medical Center in Montgomery.  VA is 
required to make reasonable efforts to help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2006).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of 
VA generated documents that could reasonably be expected to 
be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request VA 
medical records pertaining to the veteran that are dated from 
April 2005 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facility and attempt to obtain 
medical treatment records that are dated 
from April 2005 to the present.  Also 
attempt to obtain any other evidence 
identified as relevant by the veteran 
during the course of the remand.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to undergo an examination to 
determine the extent and severity of 
service-connected hiatal hernia 
disability.  Any indicated tests, such as 
X-rays, should be conducted.  The examiner 
should note the presence or lack of any of 
the following symptoms: recurrent 
epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain (the 
examiner should specifically address 
whether the shoulder pain complained of by 
the veteran around April 2005 is still 
present and, if so, whether it is related 
to the service-connected disability), 
pain, vomiting, material weight loss and 
hematemesis or melena with moderate 
anemia.  If there are symptoms present 
which are not due to the service-connected 
hiatal hernia disability, the examiner 
should so state in the examination report.  
The examiner must provide a complete 
rationale for any stated opinion.  The 
claims folder should be made available to 
the examiner for review.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences of the failure to report for 
a VA examination without good cause may 
include denial of the claim.  In the event 
that the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address and the RO should also 
indicate whether any notice that was sent 
was returned as undeliverable.
 
4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  The SSOC should also include a 
discussion of any and all relevant 
evidence submitted by the veteran's 
representative.  An appropriate period of 
time should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





